Name: Commission Regulation (EEC) No 276/91 of 4 February 1991 laying down detailed rules for applying Council Regulation (EEC) No 3918/90 on transfer to Greece of 150 000 tonnes of feed grain held by the German intervention agency
 Type: Regulation
 Subject Matter: trade;  plant product;  Europe
 Date Published: nan

 5. 2 . 91 Official Journal of the European Communities No L 33/5 COMMISSION REGULATION (EEC) No 276/91 of 4 February 1991 laying down detailed rules for applying Council Regulation (EEC) No 3918/90 on transfer to Greece of 150 000 tonnes of feed grain held by the German intervention agency Commission Regulation (EEC) No 1722/77 of 28 July 1977 laying down common detailed rules for the applica ­ tion of Regulation (EEC) No 1055/77 on the storage and movement of products bought in by an intervention agency f7), as last amended by Regulation (EEC) No 3826/85 (8), are to apply to this transfer operation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3577/90 0, Having regard to Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricul ­ tural policy (3), as last amended by Regulation (EEC) No 2048/88 (4), Having regard to Council Regulation (EEC) No 3918/90 of 21 December 1990 on transfer to Greece of 150 000 tonnes of feed grain held by the German intervention agency (*), and in particular Article 1 (5) thereof, Whereas, according to Regulation (EEC) No 3918/90, the German intervention agency is to make available to the Greek intervention agency 1 50 000 tonnes of feed grain to be transported to designated locations ; whereas the detailed rules for applying this measure should be adopted ; Whereas there is a shortage of feed grain in Greece ; whereas provision should therefore be made for the quan ­ tities of feed grain in question to be transferred to the silos of the Greek intervention agency ; Whereas the Greek intervention agency must be informed quickly of the storage locations of the feed grain to be transferred ; whereas this information and the storage locations in Greece must be notified to the Commission in order to enable it, in particular, to assess the cost of the transfer operation ; Whereas a tendering procedure should be organized for the transportation of the feed grain so that it can be carried out as cheaply as possible and rules should be laid down to ensure that the operations are correctly carried out within the time limits laid down ; Whereas the provisions of Council Regulation (EEC) No 1055/77 of 17 May 1977 on the storage and movement of products bought in by an intervention agency (6) and of Article 1 1 . As provided for in Regulation (EEC) No 3918/90, the German intervention agency shall make 1 50 000 tonnes of barley available to the Greek intervention agency. 2. The German and Greek intervention agencies shall : (a) agree on the choice of storage locations, places of departure and destination in order to reduce transport costs as much as possible and on the dates of removal of the product in accordance with Article 1 (2) of Regulation (EEC) No 3918/90 ; the lists of those places shall be forwarded to the Commission immedi ­ ately ; (b) ascertain, on loading in the Federal Republic of Germany and on entry into the storage locations in Greece, the loaded and unloaded weight and, by analysing a representative sample, the quality of the product in question . Article 2 The Greek intervention agency shall be responsible for the transfer of the product referred to in Article 1 ( 1 ) to the silos referred to in Article 3 ( 1 ) in the following quan ­ tities and at the following intervals :  at least 30 000 tonnes before 30 March 1991 ,  60 000 tonnes before 15 April 1991 ,  the remainder before 1 May 1991 . (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 353, 17 . 12. 1990, p. 23 . 0 OJ No L 94, 28 . 4 . 1970, p. 13 . (4) OJ No L 185, 15 . 7. 1988 , p. 1 . 0 OJ No L 375, 31 . 12. 1990, p. 13 . (6) OJ No L 128, 24. 5. 1977, p. 1 . 0 OJ No L 189, 29 . 7. 1977, p . 36 . (8) OJ No L 371 , 31 . 12. 1985, p . 1 . No L 33/6 Official Journal of the European Communities 5. 2. 91 Article 3 1 . The barley shall be transferred to the silos situated in the ports of Pyreas, Volos, Thessaloniki, Preveza, Souda (Crete), Katakolo, Astakos and Kavala or within a radius of not more than 35 km of each of these ports. The storage places shall be determined by the Greek authorities. 2. The cost of transporting the barley shall be deter ­ mined by the Greek intervention agency by a tendering procedure. The cost shall include : (a) that of transportation (excluding loading) from the storage location of departure to the storage location of destination (excluding the costs of entry into storage) ; (b) the cost of insurance covering the buying-in price of the goods as referred to in Article 7 (3) of Regulation (EEC) No 2727/75. 3. The invitation to tender may relate to one or more lots . 4. The Greek intervention agency shall determine the terms and conditions governing the invitation to tender in accordance with the provisions of this Regulation . These must provide in particular for :  a written undertaking by the tenderer, endorsed by a recognized credit institution, to lodge a security of ECU 80 per tonne guaranteeing successful completion of the operations covered by the invitation to tender, not later than two working days after receipt of the statement of award of contract,  the loss, except in cases of force majeure, of an appro ­ priate amount of the security for each day of delay in fulfilment of the obligations arising from the contract. Notwithstanding Article 23 of Commission Regula ­ tion (EEC) No 2220/85 ('), such amount shall be equal at least to 10 % of the awarded transport costs for the quantities not transported within the prescribed period. It shall be increased by a further 1 % per day of delay from the sixth day of delay. The principal requirement of the abovementioned secu ­ rity shall be deemed to have been fulfilled on delivery to the place of destination designated by the Greek authori ­ ties. Proof thereof shall be furnished within one month of delivery. The notices of invitation to tender shall be drawn up by lot and by destination . They shall be published by the Greek authorities not later than five working days before the date of the award referred to in paragraph 5. 5. The awards shall be made on 15 February 1991 at 13.00 . For quantities not awarded on 15 February, three further awards shall be made on, if necessary, 20 February, 27 February and 6 March 1991 at 13.00. 6 . Tenders submitted to the Greek intervention agency shall be submitted and accepted in drachma. 7. Tenders may be submitted by telex. 8 . Tenders shall be valid only if they are accompanied by proof that the tenderer has lodged a security of ECU 5 per tonne. The security shall be released :  if the tender is not successful,  when the security referred to in Article 3 (4) has been lodged. 9. Contracts shall be awarded by lot and by destination to the tenderer offering the best terms . However, if no tender is in line with normal prices and costs , no award shall be made. Article 4 The Greek intervention agency shall take delivery of the barley when it is loaded on the means of transport at the storage location of the intervention agency of departure and shall assume responsibility for it from that moment. The German intervention agency shall inform the Greek intervention agency and the Commission of the quantities of barley actually removed and the dates of removal from each place of removal . Article 5 The Greek intervention agency shall keep the Commis ­ sion informed of the progress of the tendering procedure and shall immediately notify the outcome both to the Commission and to the German intervention agency. Article 6 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 February 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 205, 3 . 8 . 1985, p. 5.